DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 10 have been examined.
Specification
The disclosure is objected to because of the following informalities: Twice in P[0012], once in P[0020] and once in P[0029], the - his smartphone or his finger should be changed to "his/her" or "the user's".  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: Twice i.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: There are 24 occurrences of the phrase "coupling element on the trailer 5" found in P[0024] thru P[0035], this should be recited as "coupling element 5 on the trailer 3" to agree with Figure 1 and to match the rest of the specification language (for example, "trailer coupling 6 of the transportation vehicle 1").  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0025] and P[0029], the phrase "trailer coupling assistant is deactivated 4" should be "trailer coupling assistant 4 is deactivated".  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0025] "trailer coupling assistant 4 is activated".  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0028] line 4, there appears to be a missing part of the beginning of a sentence before "not to irritate".  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0032] line 3, the word "on" should be deleted.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0032], the phrase “parking aid does not carry out 7” should be “parking aid 7 does not carry out”.  
Appropriate correction is required.
Claim Objections
Claim 4 is objected to because of the following informalities:  In lines 4 and 5, the phrase "eliminates output an obstacle warning" should be "eliminates output of an obstacle warning".  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The claimed trailer coupling assistant is interpreted as a reversing camera providing images for image processing for autonomous control of the gas, brake and steering (P[0011] and P[0012]).  The claimed parking aid is interpreted as comprising plurality of sensors that are distributed around the transportation vehicle 1 to include ultrasonic sensors, radar sensors and/or similar (P[0012] and P[0028]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 thru 3 recite the limitation "the maneuvering process" in line 8 (claim 1), line 8 (claim 2), and lines 8 and 9 (claim 3).  There is insufficient antecedent basis for this limitation in the claims.  It is also unclear if this is the same as the process of coupling in the preambles, or the autonomous maneuvers in line 4 of each claim.
Claim 2 recites “a transportation vehicle” in lines 1 and 2, while earlier in the claim, “A transportation vehicle” is also recited in line 1.  It is unclear if this is a new transportation vehicle or the same transportation vehicle.  The examiner assumes it is the same transportation vehicle for continued examination.
Claim 5 recites “an object” in line 2, while claim 4 also recites “an object” line 2.  It is unclear if this is a new object or the same object.  The examiner assumes it is the same object for continued examination.
Claim 6 recites “an object” in lines 2 and 3, while claim 4 also recites “an object” line 2.  It is unclear if this is a new object or the same object.  The examiner assumes it is the same object for continued examination.
Claim 10 recites “a maneuvering process” in line 2, while claim 3 recites “the maneuvering process” lines 8 and 9.  It is unclear if this is a new maneuvering process or the same maneuvering process.  The examiner assumes it is the same maneuvering process for continued examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 thru 3 and 7 thru 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niewiadomski et al Patent Application Publication Number 2019/0121351 A1 in view of Baker Patent Application Publication Number 2011/0205088 A1.
Regarding claims 1, 2 and 3 Niewiadomski et al teach the claimed system, transportation vehicle and method for supporting a process of coupling a transportation vehicle to a trailer, a hitch assist system and method (abstract) for a hitch assist systems of a vehicle to autonomously maneuver a vehicle toward a trailer P[0001], comprising:
the claimed trailer coupling assistant to detect a position of a coupling element on the trailer, “The system 10 includes a controller 38 in communication with an imaging device 40 (e.g., a camera) located at the rear of the vehicle 12.” P[0037], “Images 
the claimed parking aid to monitor a rearward monitoring region of the transportation vehicle during a maneuvering process, “the controller 38 may communicate with a number of proximity sensors 44 spaced across a lower region of the vehicle tailgate 18 and configured to detect objects located rearward of the vehicle 12. The proximity sensors 44 may include ultrasonic, radar, laser and/or LIDAR sensors.” (P{038] and Figure 2), and “During the autonomous maneuvering of the vehicle 12, the controller 38 is configured to identify a hitch coupler (e.g., coupler ball socket 26) of the trailer 14 based on input received from an object detection system, which may include the imaging device 40 and/or the proximity sensors 44 in addition to other suitable devices capable of detecting objects.” P[0045];

the claimed operating the parking aid in a coupling mode in which [images] relating to the rearward monitoring region output by the parking aid differently than the standard mode in response to the trailer coupling assistant being activated, “To specify the target travel direction of the vehicle 12, a user simply touches a point on the touchscreen display 84. The point, exemplarily shown as touchpoint Tp may correspond to a point on the imaged trailer 14, a point on another imaged object, or a point in imaged space. In the depicted embodiment, the touchpoint Tp corresponds to the coupler ball socket 26 of the imaged trailer 14.” P[0046], and “Upon registering the touch event specifying the target travel direction of the vehicle 12, the touchscreen display 84 generates an overlay 92 exemplarily shown in FIG. 4 as a touch box encompassing touchpoint Tp. A subsequent touch event on the overlay 92 prompts the controller 38 to generate commands for autonomously maneuvering the vehicle 12 in the target travel direction. For example, the touch event may include touching the overlay 92 and maintaining touch therewith. So long as the user maintains touch with the overlay 92, the controller 38 may continue to generate commands for autonomously maneuvering the vehicle 12 in the target travel direction.” (P[0047] and Figure 4), the 
Niewiadomski et al do not teach the claimed obstacle warnings that are different for the standard and coupling modes, but such warnings could be implemented by preventing the warnings when an obstacle is in the overlay 92 of Figure 4.  Niewiadomski et al do teach, “the detection system detects an object 96 rearward of the vehicle 12. As described herein, the object 96 may be detected by the proximity sensors 44 and/or the imaging device 40.” (P[0050] and Figure 6).  The system of Niewiadomski et al does detect object during rearward operation of the vehicle.
Baker teaches, “The park assist controller 50 includes a first viewable area associated with image data of a first field of view (FOV) 60, and a second viewable area associated with image data of a second field of view (FOV) 62. The FOV represents the portion of the viewable area 30 that the park assist controller 50 utilizes to alert a driver to obstacles behind the vehicle 10. The first viewable area associated with the first FOV 60 includes the trailer area 44 as well as a monitoring area 70. The monitoring area 70 is the portion of the viewable area 30 that is monitored for obstacles. The second viewable area associated with the second FOV 62 only includes the monitoring area 70, and not the trailer area 44. Specifically, the detection device 22 obtains image data representative of both the trailer area 44 as well as the monitoring area 70 until the trailer device 42 is detected within the trailer area 44. Then, the park assist controller 50 will disregard the image data from the trailer area 44 by switching to the second FOV 62.” (P[0042] and Figures 1A and 1B), “the monitoring area 170 includes different zones 
The disregarding of the image data within the trailer area 44 of Baker would be applied to the overlay 92 of Figure 4 in Niewiadomski et al.  The obstacles in the overlay would be disregarded and the obstacles outside of the overlay would have a warning provided to the driver.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the hitch assist system and method of Niewiadomski et al with the disregarding of certain areas in an image when detecting obstacles of Baker in order to prevent false indications of an obstruction behind the vehicle and increase the convenience to a driver by making the park assist easier to use (Baker P[0059]).
Regarding claim 7 Niewiadomski et al do not teach the claimed in the coupling mode, the position of the coupling element is transmitted to the parking aid and a smaller distance value for an object is reduced in relation to the coupling element s that the highest warning level in the coupling mode is reached in response to the transportation vehicle reaching the target position.  Baker teaches, “The first warning zone Z1 and the second warning zone Z2 each emit different types of warnings to the driver. The vehicle 110 will first approach the second warning zone Z2. If an obstacle is located within the second warning zone Z2, the display 152 will provide a first alert to the driver indicating that the rear portion 124 of the vehicle 110 is approaching an object. For example, the LED lights 180 will flash and the audible indicator 182 will create a tone indicating an obstacle is located within the second warning zone Z2. When the obstacle enters the first warning zone Z1, the LED lights 180 will flash and the 
Regarding claim 8 Niewiadomski et al do not teach the claimed reducing pauses between an output audible obstacle warning with a reducing distance from the position of the coupling element to where the audible obstacle warning is output as a continuous warning tone once the transportation vehicle reaches the target position.  Baker teaches, “The first warning zone Z1 and the second warning zone Z2 each emit different types of warnings to the driver. The vehicle 110 will first approach the second warning zone Z2. If an obstacle is located within the second warning zone Z2, the display 152 will provide a first alert to the driver indicating that the rear portion 124 of the vehicle 
Regarding claim 9 Niewiadomski et al do not teach the claimed with reducing distance from the position of the coupling element, a visible obstacle warning is displayed in green, then yellow and then red at the target position.  “The first warning zone Z1 and the second warning zone Z2 each emit different types of warnings to the driver. The vehicle 110 will first approach the second warning zone Z2. If an obstacle is located within the second warning zone Z2, the display 152 will provide a first alert to the driver indicating that the rear portion 124 of the vehicle 110 is approaching an object. For example, the LED lights 180 will flash and the audible indicator 182 will create a tone indicating an obstacle is located within the second warning zone Z2. When the obstacle enters the first warning zone Z1, the LED lights 180 will flash and the .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niewiadomski et al Patent Application Publication Number 2019/0121351 A1 and Baker Patent Application Publication Number 2011/0205088 A1 as applied to claim 3 above, and further in view of Shank et al Patent Application Publication Number 2014/0012465 A1.
Regarding claim 10 Niewiadomski et al teach the claimed obstacle warning is output in the transportation vehicle, “the object 96 may be detected by the proximity sensors 44 and/or the imaging device 40” (P[0050] and Figure 6), “the user may be required to specify a new target travel direction if the object 96 obstructs the vehicle 12 from being maneuvered in the current target travel direction” P[0051], and “In addition to communicating with the imaging device 40, the controller 38 may communicate with a number of proximity sensors 44 spaced across a lower region of the vehicle tailgate 18 and configured to detect objects located rearward of the vehicle 12.” P[0038].  
Niewiadomski et al do not teach the claimed maneuvering process is remotely control by a remote controller with the obstacle warning output by the remote controller, but remote control operations of a vehicle are common and well known in the art.  The remote control operations would merely be a transfer of information, data and functions from the vehicle to a remote device.  Shank et al teach, “a remote execution of the auto-hitch sequence but by using a cell phone/smart phone with an application running on it that allows for vehicle control to take place” P[0045], the autonomous vehicle control system 10 includes an obstacle warning output (Figure 1), and “It is understood that the vehicle could incorporate an object detection/avoidance system. Systems like these are on many vehicles today and provide an audible and/or visual indication of obstacles proximal to the vehicle. They warn the operator if someone or something is behind the vehicle so that they can take action taken so as not to collide. The exemplary vehicle trailer connect system would employ such an obstruction detection system and would disable auto-hitching function if one or more backup alarm sensors detects an obstruction.” P[0040].  The functions of the obstacle warning could be executed on a .
Allowable Subject Matter
Claims 4 thru 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter over the prior art of record is based on the combined limitations of independent claim 3 and dependent claim 4.  The closest prior art of record is Niewiadomski et al Patent Application Publication Number 2019/0121351 A1.  Niewiadomski et al disclose a hitch assist system and method. A human machine interface is configured to receive user-input specifying a target travel direction of a vehicle.  A controller is configured to generate commands for autonomously maneuvering the vehicle in the target travel direction, identify a hitch coupler of a trailer based on input received from an object detection system, and request additional user-input updating the target travel direction if the hitch coupler is unable to be identified.
In regards to claims 3 and 4, Niewiadomski et al taken either individually or in combination with other prior art, fails to teach or render obvious a method for supporting a process of coupling a transportation vehicle to a trailer.  The method performs detecting a position of a coupling element on the trailer by a trailer coupling assistant.  The transportation vehicle is at least partly autonomously maneuvered into a target position in which a trailer coupling of the transportation vehicle is disposed in a specified position for coupling to the coupling element on the trailer in response to a position of a coupling element on the trailer being detected by a trailer coupling assistant. The method further performs monitoring a rearward monitoring region of the transportation vehicle during the maneuvering process by a parking aid, and operating the parking aid in a standard mode in response to the trailer coupling assistant being deactivated.  The method further performs operating the parking aid in a coupling mode in which obstacle warnings relating to the rearward region are output by the parking aid differently from in the standard mode in response to the trailer coupling assistant being activated, and transmitting the position of the coupling element on the trailer to the parking aid in the coupling mode in response to an object being disposed in the rearward monitoring region and within a specified perimeter around the position of the coupling element on the trailer.  The parking aid eliminates output an obstacle warning that will otherwise be output in the standard mode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662